Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 Execution Version AMENDMENT, dated as of April 30, 2009 (this  Amendment ), by and between Elite Pharmaceuticals, Inc., a Delaware corporation (the  Company ), on the one hand, and Epic Pharma, LLC, a Delaware limited liability company (the  Parent ), and Epic Investments, LLC, a Delaware limited liability company (including its successors and assigns, the  Purchaser ), on the other hand, relating to a certain STRATEGIC ALLIANCE AGREEMENT, dated as of March 18, 2009 (the  Alliance Agreement ; capitalized terms used herein and not otherwise defined have the meaning assigned to such terms in the Alliance Agreement). WHEREAS, the parties hereto have agreed to amend and waive certain provisions of the Alliance Agreement on the terms and subject to the conditions contained herein. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1. Amendments . The Alliance Agreement is hereby amended as follows: (a)Article I is amended by: (1)amending the definition of Initial Closing Date to read as follows:  Initial Closing Date  means May 27, 2009 or such other date as the Parties may mutually agree upon in writing; (2)amending the definition of Ten Percent Stockholders to read as follows:  Ten Percent Stockholders  means the holders of ten percent (10%) or more of the issued and outstanding shares of Common Stock on the Initial Closing Date, after giving effect to (a) the issuance of the Initial Closing Shares pursuant to this Agreement and (b) the conversion of the Outstanding Preferred Stock into Common Stock in accordance with the Conversion Notices. (3)adding a definition for the term Deposit which shall read as follows:  Deposit  shall have the meaning assigned to such term in Section 2.1A.  (b)The following Section 2.1A is hereby inserted immediately following Section 2.1 and before Section 2.2: 2.1A Good Faith Deposit . On or before April 30, 2009, Parent shall deliver the sum of Two Hundred Fifty Thousand Dollars ($250,000) to the Company as a good faith deposit (the  Deposit ) to be applied against the amount payable under Section 2.1 above. Upon receipt thereof, the Company shall be free to use such funds in accordance with Section 4.7 herein, provided, however, in the event Parent shall terminate this Agreement pursuant to clause (x) of Section 6.1 below as the result of the conditions precedent set forth in Section 2.11(b) or 2.12(a) not being satisfied, the Company shall promptly refund such funds to Parent. (c)Section 2.2(a)(viii) is amended by deleting the words the Secretary of State of Delaware and inserting in their stead the words said officer as being true, correct and complete copies thereof (d)Section 2.2(b) is amended by (1) adding the following to clause (ii) therein: less the Deposit, and (2) deleting clauses (B) and (C) from clause (iii) therein. (e)Section 3.1(u) of the Alliance Agreement is hereby deleted in its entirety and replaced with the following text: Listing and Maintenance Requirements . The Companys Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action designed to, or which to its knowledge is likely to have the effect of, terminating the registration of such class of Common Stock under the Exchange Act nor has the Company received any notification that the Commission is contemplating terminating such registration. (f)The following Section 3.1(pp) is hereby added to the Alliance Agreement: (pp) Additional Initial Closing Date Representations . As of the Initial Closing Date, the Company makes the following representations and warranties: (1)Set forth on Schedule 3.1(pp)(1) of the Company Disclosure Schedule is a true, correct and complete list of the holders of Outstanding Preferred Stock who have elected to convert all or a portion of their shares to Common Stock in accordance with Section 2.9 hereof, setting forth the name of each such holder, the number, class and series of shares of Outstanding Preferred Stock so converted and the number of shares of Common Stock into which such shares have been converted (each such holder, a Converting Holder). The Company has delivered to Parent true, correct and complete copies of all Conversion Notices delivered by each Converting Holder. Any and all representations, warranties and other disclosure made or furnished by or on behalf of the Company to the Converting Holders and to each nonconverting holder of Outstanding Preferred Stock Purchaser regarding the Company, its business and the transactions contemplated hereby, was, when made, true and correct in all material respects and did not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made therein, in light of the circumstances under which they were made, not misleading. (2)Set forth on Schedule 3.1(pp)(2) of the Company Disclosure Schedule is a true, correct and complete list of the holders of Outstanding Preferred Stock who have consented to the transactions contemplated by this Agreement, including the issuance of the Series E Preferred Stock hereunder, setting forth the name of each such holder and the number, class and series of shares of Outstanding Preferred Stock held by such holder (each such holder, a Consenting Holder). The - 2 - Company has delivered to Parent true, correct and complete copies of all consents delivered by each Consenting Holder. Any and all representations, warranties and other disclosure made or furnished by or on behalf of the Company to the Consenting Holders and to each nonconsenting holder of Outstanding Preferred Stock Purchaser regarding the Company, its business and the transactions contemplated hereby, was, when made, true and correct in all material respects and did not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made therein, in light of the circumstances under which they were made, not misleading. (3)Any and all actions and steps taken by the Company in connection with the conversion of the shares of Outstanding Preferred Stock by the Converting Holders and the granting of consent by the Consenting Holders complied in all material respects with any and all applicable laws, rules and regulations. (4)Set forth on Schedule 3.1(pp)(4) of the Company Disclosure Schedule is a true, correct and complete list of all Ten Percent Stockholders and the number of shares of Common Stock held by each such holder. (5)Set forth on Schedule 3.1(pp)(5) of the Company Disclosure Schedule is a pro forma capitalization table setting forth, in all material respects, after giving effect to the conversion of shares of Outstanding Preferred Stock by the Converting Holders, the number of shares of outstanding Common Stock, the number of shares of Outstanding Preferred Stock, the number of shares of Common Stock to be issued as dividends to the holders of the Outstanding Preferred Stock (assuming a price per share of $0.05) for each of the next five years, the number of shares of Common Stock to be issued to the holders of the Series D Preferred Stock upon the redemption thereof (assuming a price per share of $0.05) and the corresponding adjustments to the conversion price of the Series E Preferred Stock pursuant to the Certificate of Designation. (g)Section 4.10(a) is amended by deleting the date June 30, 2009 which appears therein and inserting July 31, 2009 in its stead. (h)Section 4.14(a)(iii) of the Alliance Agreement is hereby deleted in its entirety and replaced with the following text: declare, set aside, make or pay any dividend or other distribution (whether payable in cash, stock, property or a combination thereof) with respect to any of its capital stock, other than dividends payable on outstanding shares of Existing Preferred Stock and Series D Preferred Stock in accordance with the terms thereof as in effect on the date hereof; (i)The following Section 4.18 is added to the Alliance Agreement: Delisting . Within thirty (30) Business Days following the Initial Closing Date, the Company shall effect the delisting of the Common Stock from the American Stock Exchange (now known as NYSE Alternext U.S) and shall cause - 3 - the Common stock to be traded on such Trading Market as shall be required under any agreement, instrument or security to which the Company may be a party or may be bound. (j)Section 6.1 is amended by deleting the date April 30, 2009 which appears therein and inserting June 1, 2009 in its stead. (k)The resolution set forth in Article First of the form of Certificate of Amendment of Certificate of Incorporation attached as Exhibit A to the Alliance Agreement is hereby deleted in its entirety and replaced with the following text: R
